DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 11/29/21 has been fully considered and made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 14. 24 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sanford et al (US 2011/0024051).
Regarding claim 1, Sanford et al teach a device (Fig. 2, 30) for producing transformer cores (Fig. 4, 35), the device comprising:
a retaining system [of computer control] (Fig, 5, 140 & Fig. 10, Items 11, 81, 101-104) having a stacking table (11) for collecting sheets of metal (33) from which a transformer core (35) is formed and having at least two positioning aids (Fig. 3, 10 & Fig. 10, 81) [into respective cylinder (Fig. 11, 107; Para. 0060) be effectors] for the sheets of metal (33), the stacking table forming a positioning surface (Surface of 11) for the positioning aids and being equipped with the positioning aids (10 & 81), 
wherein the stacking table and the positioning aids are adapted to allow free positioning and location-independent fastening of the positioning aids (81) within the positioning surface (Surface of 11) at any position within the positioning surface [by cylinder (107) & Mechanism (Fig. 10, 84)], the device (30) having a positioning system (Fig. 5, 140 & Fig. 11, 107; Para. 0060, lines 15-20) by means of which the positioning aids (81) can be disposed on or be removed from the stacking table (11). 
Regarding claim 2, Sanford et al teach that the positioning system (140) has a multiaxial robot (10).
Regarding claim 14, Sanford et al teach a method for producing transformer cores (Fig. 4, 35), comprising:
using a device (Fig. 2, 30), sheets of metal (33) from which a transformer core (35) is constructed being collected on a stacking table (11) of a retaining system [of computer control] (Fig. 5, 140 & Fig. 10, Items 11, 81, 101-104) of the device and by means of at least two positioning aids (Fig. 3, 10 & Fig. 10, 81) [into respective cylinder (Fig. 11, 107; Para. 0060) be effectors] of the retaining system for the sheets of metal (33), the stacking table forming a positioning surface (Surface of 11) for the positioning aids and being equipped with the positioning aids (10 & 81),
wherein the positioning aids (81) are adapted to be freely positioned and fastened independently of location at any position [by cylinder (107) & Mechanism (Fig. 10, 84)] within the position surface (Surface of 11), the positioning aids (81) being disposed on or removed from the stacking table (11) 
Regarding claim 24, Sanford et al teach a device (Fig. 2, 30) for producing transformer cores (Fig. 4, 35), the device comprising:
a retaining system [of computer control] (Fig, 5, 140 & Fig. 10, Items 11, 81, 101-104) having a stacking table (11) for collecting sheets of metal (33) from which a transformer core (35) is formed and having at least two positioning aids (Fig. 3, 10 & Fig. 10, 81) [into respective cylinder (Fig. 11, 107; Para. 0060) be effectors] for the sheets of metal (33), the stacking table forming a positioning surface (Surface of 11) for the positioning aids and being equipped with the positioning aids (10 & 81), 
wherein the stacking table and the positioning aids are realized such that free positioning and location-independent fastening of the positioning aids within the positioning surface (Surface of 11) is possible [by cylinder (107) & Mechanism (Fig. 10, 84)], the device (30) having a positioning system (Fig. 5, 140 & Fig. 11, 107; Para. 0060, lines 15-20) by means of which the positioning aids (81) can be disposed on or be removed from the stacking table (11), wherein the positioning system (140) has a multiaxial robot (10).
Regarding claim 25, Sanford et al teach a method for producing transformer cores (Fig. 4, 35), comprising:
using a device (Fig. 2, 30), sheets of metal (33) from which a transformer core (35) is constructed being collected on a stacking table (11) of a retaining system [of computer control] (Fig. 5, 140 & Fig. 10, Items 11, 81, 101-104) of the device 
wherein the positioning aids (81) are adapted to be freely positioned and fastened independently of location at any position [by cylinder (107) & Mechanism (Fig. 10, 84)] within the position surface (Surface of 11), the positioning aids (81) being disposed on or removed from the stacking table (11) by means of a positioning system (Fig. 5, 140 & Fig. 11, 107; Para. 0060, lines 15-20), wherein the positioning system (140) has a multiaxial robot (10).

Response to Arguments
Applicants’ arguments with respect to claims 1, 2 and 14 have been considered but are moot because the arguments do not apply to any issues of the reference being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Applicants’ amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). 
Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action. In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
February 12, 2022